Citation Nr: 1234624	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to June 1958, September 1958 to July 1962, and from August 1962 to September 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a an October 2006 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In January 2010, the Board remanded this issue on appeal or further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently service connected for hypertension at 10 percent disability evaluation; residuals of a right ankle injury at a 10 percent disability evaluation; bilateral sensorineural hearing loss at a 10 percent disability rating; postoperative residuals of a bilateral vasectomy at a noncompensable rating; and dermatitis of the left foot at a noncompensable rating.  The combined evaluation for compensation is 30 percent.

2. The Veteran is not incapable of securing or following a substantially gainful occupation due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Although the Veteran was not provided notice of the effective date and disability rating regulations, because hid claim has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to him.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if a notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence he is required to submit in support of his claim; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA, it is reasonable to expect that he understands what was required to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Veteran has been continuously represented and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  In-service and post service medical records identified have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would assist in substantiating his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a claimant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examination in May 2011.  The VA examination report is thorough and supported by VA outpatient treatment records.  The examination discussed the clinical findings and the Veteran's reported history and symptoms as necessary.  Specifically, the examination provided sufficient information to assess the current severity of the Veteran's service-connected disabilities and the affect these disabilities have on his employability.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the May 2011 VA examination, as well as the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2010 and April 2011 remands directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran asserts that his service-connected hypertension, residuals of a right ankle injury, bilateral sensorineural hearing loss, postoperative residuals of a bilateral vasectomy, and dermatitis of the left foot render him unemployable.  The Board disagrees.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1) (2011).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  See 38 C.F.R. § 3.340(a)(2) (2011).

The Veteran contends that he is entitled to TDIU benefits due to his service-connected disabilities.  However, as outlined below, the preponderance of the evidence of record in this case demonstrates that the Veteran is not totally unemployable due solely to his service-connected disabilities.  As such, TDIU is not warranted. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Presently, the Veteran is service-connected for hypertension at 10 percent evaluation; residuals of a right ankle injury at a 10 percent evaluation; bilateral sensorineural hearing loss at a 10 percent evaluation; postoperative residuals, bilateral vasectomy at a noncompensable rating; and dermatitis of the left foot at a noncompensable evaluation.  The Veteran's combined evaluation for compensation is 30 percent.  As such, the Veteran does not meet the percentage requirements pursuant to 38 C.F.R. § 3.340.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19. 

In April 2011, the Board noted that Veteran's treatment records do not contain an opinion as to whether the Veteran's unemployment is attributable to his service connected disabilities or whether those disabilities would preclude all gainful employment.  Therefore, the Board remanded the Veteran's appeal for an examination requesting an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either separately or in combination, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

Subsequently, in May 2011 the Veteran underwent a VA Compensation and Pension examination where the Veteran stated he was not currently employed but retired as he was eligible by age or duration of work.  The VA examiner proceeded to discuss each of the Veteran's service-connected disabilities in turn:

Regarding the Veteran's hypertension, it was noted that the disorder required medication but that the Veteran stated he was doing well.  He denied any other complications with hypertension.  The VA examiner stated the Veteran's hypertension "should not preclude physical or sedentary employment.  The [Veteran's service-connected hypertension] [was] well controlled on oral agents."

As to the Veteran's residuals of a right ankle injury, he stated he had pain and swelling when he is on his feet for a long period of time.  He experiences some numbness in his second toe on the right foot.  There was no objective evidence of pain on his range of motion.  The VA examiner concluded the Veteran's service-connected right ankle injury "should not preclude physical or sedentary employment.  The [V]eteran's [service-connected] right ankle exam [was] normal without any residuals."  

The Veteran stated his bilateral hearing loss did not lead to his retirement.  He was last employed approximately six years ago as a maintenance supervisor at a high rise and at a school but stopped working because he was eligible for social security.  He also stated he stopped working part time because a full time person was needed at the job.  He stated that he doesn't realize people are talking to him if he is not wearing his hearing aids.  The VA examiner determined that the Veteran's bilateral hearing loss "would likely cause some significant communication difficulty in many situations, which should be at least partially overcome with the use of hearing aids.  He would have more difficulty in the presence of background noise.  However, hearing loss alone does not typically render an individual unable to obtain or maintain employment.  The Veteran reports he did not stop working because of his hearing loss."   

The Veteran's service-connected postoperative residuals of a bilateral vasectomy  also did not preclude him from physical or sedentary employment.  The VA examiner determined that the Veteran's postoperative residuals of a bilateral vasectomy did not limit his daily function in any way.  Furthermore, the Veteran's non-service connected left scrotal hydrocele and atrophic penis should not interfere with his employment, alone, separately, or together.  

Finally, the examiner discussed the Veteran's dermatitis of the left foot.  The VA examiner stated that the Veteran did not have any objective or subjective evidence of dermatitis of the left foot.  The Veteran's skin condition of the left foot had been resolved.  Therefore, it should not preclude any physical or sedentary employment.  Although the Veteran had very little scaly area of the hands (which was non service-connected), this should also not interfere with any kind of physical or sedentary employment. 

In addition to affording the Veteran a VA examination to determine his employability, the RO also referred his claim to the Director of Compensation and Pension Service on an extraschedular basis pursuant to 38 C.F.R. §§ 3.321(b), 4.16(b).  Upon review of the evidence of record, including the June 2010 and May 2011 VA examinations, the Director determined that "[t]here is no evidence that the Veteran is unemployable due to [his] service connected disabilities.  In fact, there is an examiner's opinion that the Veteran's service connected disabilities would not affect his employability in sedentary or physical environments.  The totality of the evidence does not show that the Veteran would be unemployable due to service connected disabilities.  Therefore, entitlement to TDIU on an extra-schedular basis is denied." 

The preponderance of the above evidence is against any finding that the current impairment from his service-connected disabilities is so severe that it is impossible for him to follow a substantially gainful occupation.  The May 2011 VA examiner concluded that the Veteran could perform work of physical and sedentary nature.  The record contains no opinion to contradict these findings.  As such, the preponderance of the evidence of record demonstrates that the Veteran is capable of obtaining and maintaining gainful employment. 

In reaching the above decision, the Board has considered the lay statements submitted by the Veteran in support of his claim.  In a statement from the Veteran received by VA in February 2010, he indicated that he lost his employment due to his high blood pressure.  However, the May 2011 VA examiner specifically concluded that the Veteran's hypertension was well controlled with medication.  As such, this is not evidence of total unemployability.  The Veteran also reported to the VA examiner that he retired from his employment because he was eligible due to age or duration of work.

As such, in light of the Director of Compensation and Pension Service's decision, and the evidence of record, the Board finds assignment of an extraschedular evaluation is also unwarranted.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  The evidence shows that these disorders are limiting but the evidence does not indicate that the Veteran is physically or mentally incapable of engaging in employment. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


